Citation Nr: 0709266	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-23 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

M. Scott Walker









INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
September 1941 to April 1942 and from August 1945 to June 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was not in effect for any disability. 

2.  According to the Certificate of Death, the veteran died 
at the age of 72 in February 1990 from septicemia, as a 
result of craniocerebral injury secondary to hacking wounds.

3.  The veteran's death was not proximately due to or the 
result of a service-connected disease or injury; his death 
was not etiologically related to service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.312 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The record contains November 2004, and March 2005 letters 
informing the appellant of which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  The letters properly 
informed the appellant of legal standards for service 
connection for the cause of the veteran's death, and the 
latter letter summarized the evidence of record to that 
point.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  
        
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, because, as concluded below, the 
preponderance of the evidence is against a claim of service 
connection for the cause of the veteran's death, and any 
potentially contested issues regarding downstream elements in 
the event of a grant are rendered moot. 

As such, it appears that the appellant was aware and 
effectively notified of information and evidence needed to 
substantiate and complete her claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice prior to 
the rating decision on appeal, as well as thereafter.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (holding that 
any timing error can be cured when VA employs proper 
subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the November 
2004 letter instructed as follows:  "If there is any other 
evidence that you think will support your claim, please let 
us know.  If you have any evidence in your possession that 
pertains to your claim, please send it to us."  As such, the 
principle underlying the "fourth element" has been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the veteran's service medical files are of record, as 
are certifications regarding his death.  Because the record 
lacks evidence that the appellant's spouse suffered a disease 
in service, solicitation of a medical opinion is not 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, VA satisfied its duties to the 
appellant.

II.  Legal Analysis

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310; see also 
Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.306.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) (a claimant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" 
in order to prevail).

In compliance with 38 U.S.C.A. § 7104, and Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete review of 
the entire record indicates that a preponderance of the 
evidence is against a claim of service connection for the 
cause of the veteran's death.

Records provided by the Department of National Defense of the 
Republic of the Philippines contain an Affidavit for 
Philippine Army Personnel, and there were no incurred wounds 
or illnesses listed.  The appellant, on an affidavit she 
signed, stated that, when captured by the Japanese and forced 
to march to a Concentration camp at the mountains of Bataan, 
her husband "had been sick inside the concentration with 
malaria and latter [sic] by beri-beri and dysentery."  The 
affidavit made no mention of any "hacking wounds."

In support of her claim, the appellant submitted a 
Certificate of Death which showed that the veteran died in 
February 1990.  The immediate cause of death was septicemia, 
as a result of craniocerebral injury (antecedent cause) 
secondary to hacking wounds (underlying cause).  

The appellant otherwise submitted evidence including a 
marriage certificate, a Certificate of Undertaking, and a 
notice of honorable discharge from the 106th Military Company 
of the Philippine Army.  None of the preceding included any 
information regarding any disease or injury that caused the 
veteran's death. 

Given the preceding, the record, including service medical 
records provided by the Service Department, lacks any 
objective evidence that the veteran suffered an illness 
during military service (as his service medical records are 
silent for any injury, disease or disability), and the record 
is certainly silent as to any "hacking wounds."  Though the 
appellant contends that the veteran died of a service-
connected illness, her opinion is not probative because she 
is not qualified as a layperson to render medical opinions 
regarding the nature of the disability and any nexus between 
the cause of her spouse's death and military service.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

The appellant has not offered or identified any competent or 
probative evidence to support the proposition that the 
veteran died from a disease or injury incurred in service 
such that a legally sufficient causal connection was shown to 
have existed.  Because the preponderance of the evidence is 
against the claim, the appellant's application must be 
denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


